TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00026-CV



                                   In re Johnny Ray Valchar


                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                            MEMORANDUM OPINION


               Relator Johnny Ray Valchar filed a petition for writ of mandamus, complaining of

the trial court clerk’s inaction with relation to a document he filed seeking declaratory judgment.

See Tex. R. App. P. 52.8. Having reviewed the petition and the document filed in the trial court, we

deny the petition for writ of mandamus.



                                              __________________________________________

                                              David Puryear, Justice



Before Justices Puryear, Henson and Goodwin

Filed: February 14, 2012